Case 2:20-cv-13134-LVP-RSW ECF No. 39-9, PageID.2901 Filed 12/02/20 Page 1 of 5




                        EXHIBIT 8
Case 2:20-cv-13134-LVP-RSW ECF No. 39-9, PageID.2902 Filed 12/02/20 Page 2 of 5




                                STATE OF MICHIGAN
                 IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

 CHERYL A. COSTANTINO and,
 EDWARD P. McCALL, JR.,                           Case No. 20-014780-AW

       Plaintiffs,                                Hon. Timothy M. Kenny

 vs.

 CITY OF DETROIT; DETROIT ELECTION
 COMMISSION; JANICE WINFREY, in her official
 capacity as the CLERK OF THE CITY and the
 Chairperson of the DETROIT ELECTION COMMISSION;
 CATHY M. GARRETT, in her official capacity as the
 CLERK OF WAYNE COUNTY; and the WAYNE COUNTY
 BOARD OF CANVASSERS,

       Defendants.

  GREAT LAKES JUSTICE CENTER            FINK BRESSACK
  David A. Kallman (P34200)             David H. Fink (P28235)
  Erin E. Mersino (P70886)              Darryl Bressack(P67820)
  Jack C. Jordan (P46551)               38500 Woodward Ave., Suite 350
  Stephen P. Kallman (P75622)           Bloomfield Hills, MI 48304
  5600 W. Mount Hope Hwy.               (248) 971-2500
  Lansing, MI 48917                     dfink@finkbressack.com
  (517) 322-3207                        dbressack@finkbressack.com
  Attorneys for Plaintiffs              Attorneys for City of Detroit, City of Detroit
                                        Election Commission and Janice Winfrey

                                        CITY OF DETROIT LAW DEPARTMENT
                                        Lawrence T. García (P54890)
                                        Charles N. Raimi (P29746)
                                        James D. Noseda (P52563)
                                        2 Woodward Ave., 5th Floor
                                        Detroit, MI 48226
                                        (313) 237-5037
                                        garcial@detroitmi.goc
                                        raimic@detroitmi.gov
                                        nosej@detroitmi.gov
                                        Attorneys for City of Detroit, City of Detroit
                                        Election Commission and Janice Winfrey

                         AFFIDAVIT OF DANIEL BAXTER
Case 2:20-cv-13134-LVP-RSW ECF No. 39-9, PageID.2903 Filed 12/02/20 Page 3 of 5




 Being duly sworn, Daniel Baxter, deposes and states the following as true, under oath:

    1. From 1985 until 2019, I was employed by the Detroit Department of Elections, with a two

        year hiatus, from 2013 to 2015, when I served as the Director of Elections for Montgomery

        County, Alabama.

    2. From 2005 until 2019, except during my tenure at Montgomery County, I served as

        Director of the Detroit Department of Elections.

    3. Since September 1, 2020, I have served as Special Project Election Consultant for the

        Detroit Department of Elections, charged with administering all activities associated with

        the Central Counting Board for the November 3, 2020 General Election.

    4. I was present at the Central Counting Board at the TCF Center, where absentee ballots

        were counted on Monday, November 2, 2020 from 5:30 AM until after midnight; on

        Tuesday, November 3, 2020 from 6:00 AM until midnight; and on Wednesday, November

        4, 2020, from 7:00 AM until Thursday, November 5, 2020, at 6:00 AM.

    5. The Detroit Department of Elections completed its final count at or around 10:00 PM on

        Wednesday, November 4, 2020.

    6. The Detroit Department of Elections has submitted its final count to the Wayne County

        Board of Canvassers.

    7. Jessy Jacob was a furloughed employee from another City department, assigned to the

        Department of Elections for limited, short-term, purposes, in September, 2020. Despite her

        long tenure with the City of Detroit, her tenure with the Department of Elections was brief,

        and her responsibilities were limited.

    8. Ms. Jacob helped support work at two Absentee Voting Satellite Locations.
Case 2:20-cv-13134-LVP-RSW ECF No. 39-9, PageID.2904 Filed 12/02/20 Page 4 of 5




    9. Ms. Jacob’s affidavit, dated November 7, 2020, suggests that she did not understand many

       of the processes that she observed, and for which she was not responsible.

    10. During training, all staff were instructed that their primary responsibility when voters came

       to the satellite locations was to facilitate the services requested by the voter.

    11. If a voter was interested in voting by absentee ballot, staff were instructed to issue the voter

       an application, verify the voter’s identity through a form of identification approved by the

       State of Michigan and issue a ballot based on Department of Elections procedures.

    12. Staff was also instructed that if a voter did not have appropriate proof of identity, the voter

       should not be turned away; instead, the voter was to be offered an Affidavit of Voter Not

       in Possession of Photo ID.

    13. Staff was instructed that the Department of Elections is strictly non-partisan, meaning the

       Department and its employees do not offer opinions on candidates or on proposals.

    14. If a voter was issued an absent voter ballot and then applied for a second ballot at a satellite

       office, the voter would be required to request in writing that the first ballot be spoiled. If

       that does not occur, the Qualified Voter File alerts the satellite staff that there is an absent

       voter ballot already issued. In order to prevent double voting, until the first ballot is

       canceled, a second ballot cannot be issued. In the event the first ballot is returned, it is

       verified in the Qualified Voter File and rejected as a duplicate.

    15. After her work on the election was completed, Ms. Jacob was again furloughed.

    16. Prior to the filing of this lawsuit, Ms. Jacob did not report any of the issues addressed in

       her affidavit to any of her supervisors.
Case 2:20-cv-13134-LVP-RSW ECF No. 39-9, PageID.2905 Filed 12/02/20 Page 5 of 5




    I affirm that the representations above are true.

        Further, Affiant sayeth not.


 Date: November 11, 2020
                                                        AXT

 Subscribedand sworn to before me
 this //Ä-day of                  be r      , 2020.


  oiary Publ
 County of:           COQ n
 MyCommission Expires: ////gz./


                         J ALDR
                TARYPUBLIC,
                              STATE OF
                                       Mt
           MYCORmSSlON        WAYNE
